Citation Nr: 9925425	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  96-31 813A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for hearing loss of the 
left ear.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from August 1979 to 
October 1993.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1995 rating 
decision by the RO which denied service connection for a 
right knee disorder and hearing loss of the left ear.

In June 1998, the Board remanded the claims to the RO for 
further development.


FINDINGS OF FACT

1.  The veteran's preservice right knee disorder increased in 
severity during service.

2.  The veteran's current left ear hearing loss began in 
service.


CONCLUSIONS OF LAW

1.  The preservice right knee disorder was aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1153 
(West 1991); 38 C.F.R. §§ 3.303, 3.306 (1998).

2.  Left ear hearing loss was incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's August 1979 service enlistment examination was 
negative for a finding of a right knee disorder or hearing 
loss.  Later in August 1979, approximately 2 weeks following 
the enlistment examination, the veteran complained of right 
knee pain.  At that time, he gave a history of injuring his 
knee three years prior.  He stated that while playing 
football he dislocated and tore cartilage and ligaments in 
his knee.  He stated that his knee occasionally went out and 
that he had pain in the medial and lateral aspects.  The 
diagnosis was chondromalacia.  X-ray studies of the right 
knee were taken and showed an old ununited fracture of the 
medial margin of the patella.  There was also asymmetrical 
narrowing of the femoral patella joint suggesting some 
cartilaginous injury.  In September 1979, the veteran 
continued to complain of pain of the right knee.  He was 
referred to the orthopedic clinic with a provisional 
diagnosis of right knee pain which existed prior to service.  
It was reported that the veteran was 19 years old with 
complaints of right knee pain for the past 3 years and that 
he had a history of dislocations.  Physical examination 
revealed a normal right knee examination in spite of the 
veteran's complaints of dislocations with pain on deep 
palpitation of patella.  In October 1981, the veteran 
reported for treatment stating that he was drinking the night 
prior and his right knee went out.  Partial subluxation 
patella of the right knee was diagnosed.  In December 1981, 
the veteran was referred to the orthopedic clinic.  He stated 
that he injured his right knee at 14 or 15 years old while 
playing football.  He stated that he had no problems with his 
knee until October 1981 when while intoxicated he received a 
blunt trauma to the right knee when he ran into a parked car.  
When treated at the orthopedic clinic, the examiner noted 
that the veteran had multiple dislocations of the right 
patella which existed prior to service and that he had a 
traumatic dislocation in October [1981] which was still 
painful.  Physical examination revealed 2+ effusion, 
dislocable, and gross crepitus.  He noted that x-ray studies 
revealed osteochondral fracture, medial patella, undetermined 
age.  The treatment plan was to schedule the veteran for 
repair surgery.  In December 1981, the veteran underwent a 
procedure which involved an install tube proximal patellar 
realignment as well as an excision of the osteochondral 
fracture fragment.  The diagnosis was recurrent fracture 
dislocation.  In July 1982, the veteran reported injuring his 
right knee when he slipped on a wet floor.  Right mild 
residual CMP and status patellar realignment was diagnosed.  
In August 1982, the veteran's right knee was evaluated.  
Physical examination revealed a well healed midline scar.  
His quadriceps were still decreased one half inch on the 
right.  He had a full range of motion with full instability 
medially, laterally, anteriorly and posteriorly.  His 
internal rotation and external rotation, Slocum's maneuvers 
were negative for instability.  He had 1+ effusion at the 
present time.  He had mild medial patellar and mild medial 
femoral condylar symptoms with compression testing.  There 
was mild crepitus in the knee; no gross instability of the 
patella was noted.  The diagnosis was mild residual 
chondromalacia patella, status post patella realignment on 
the right.  A May 1983 reenlistment examination notes that 
the veteran had mild hearing loss of the left ear.  
Audiological studies revealed pure tone thresholds of 30, 15, 
10, 30 and 30 decibels at 500, 1000, 2000, 3000 and 4000 
hertz, respectively.  In January 1987, the veteran fell on 
his right knee.  He was diagnosed as having a contusion.  In 
September 1987, the veteran was assessed as status post 
repair fracture/dislocation of patellar.  A January 1989 
audiogram revealed pure tone thresholds of 15, 15, 20, 30 and 
40 decibels at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.  An April 1989 reenlistment examination 
revealed that the veteran had pure tone thresholds of 15, 15, 
20, 30 and 40 decibels at 500, 1000, 2000, 3000 and 4000 
hertz, respectively.  In September and October 1989, the 
veteran complained of pain in the right knee.  It was 
reported that the veteran was on a permanent PT waiver.  
Physical examination of the right knee showed no signs of 
edema or erythema.  He had a full range of motion with no 
discomfort.  He had full strength with range of motion.  
Subpatellar discomfort noted with palpation.  He showed signs 
of guarding without rebound tenderness.  Chondromalacia 
patella of the right knee.  A July 1993 discharge examination 
report notes that the veteran had corrective procedure on the 
right knee and that he currently had residual pain with 
exertion.  Audiological studies revealed  that the veteran 
had pure tone thresholds of the left ear of 20, 5, 15, 30 and 
25 decibels at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.

A February 1995 VA orthopedic examination report notes that 
the veteran had a history of right knee injury in 1981 which 
resulted in recurrent fracture/dislocation of the right 
patellar.  It was reported that the veteran was status post 
patella re-alignment on the right knee in 1981.  It was also 
reported that the veteran had a history of chondromalacia of 
the right knee.  On examination, the veteran related that he 
had a history of chronic right knee pain since injury in 1981 
with recurrent swelling, especially on prolonged standing.  
He stated that he could not run or kneel.  Physical 
examination revealed crepitus.  There was no swelling or 
tenderness.  He had a full range of motion (0 to 140 
degrees).  The diagnoses were right knee pain, minimal 
degenerative joint disease and history of chondromalacia.

On March 1995 VA audio examination, the veteran related that 
the veteran gave a history of decreased hearing, especially 
for the left ear since 1987.  He reported having difficulty 
at times in all listening situations.  He stated that he was 
in the Navy from 1979 to 1993 as a mess cook, then a 
storekeeper for 3 years.  He stated that the supply room was 
next to the engine room.  Audiological studies revealed pure 
tone thresholds of 35, 15, 15, 35 and 30 decibels at 500, 
1000, 2000, 3000 and 4000 hertz, respectively.  Speech 
discrimination was 96 percent in the left ear.  The examiner 
stated that the left ear exhibited a low and high frequency 
hearing loss.

In a November 1995 notice of disagreement, the veteran 
alleged that his pre-existing [right knee] condition was not 
related to his current knee problems.  He stated that he was 
able to perform all duties including physical training and 
testing until the accident in October 1981.  He stated that 
the problem began when he ran into a parked car in October 
1981.  He stated that he was told that his knee was only 
bruised.  He stated that in December 1981 he underwent 
surgery of the right knee and that following surgery until 
his discharge in 1993, he was restricted from all major 
physical activities and training due to his right knee 
disorder.  He stated that since the surgery he did not have 
any more dislocations but that he did have residual swelling 
with prolonged standing.  H stated that he could not kneel 
and that his physical activities were limited.

In a substantive appeal received in August 1996, the veteran 
stated that his right knee disorder is that result of an 
October 1981 injury and was not related to the pre-existing 
(three dislocations).  He stated that post-service medical 
records document the fact that he has residuals (swelling, 
reduced mobility and impairment of movement) of a fracture 
and not problems pertaining to dislocations.  He stated that 
his service medical records show that he met the criteria for 
hearing loss (40 dB in the 4000 and 6000 hertz ranges)

During an October 1996 RO hearing, the veteran testified that 
he had left ear hearing loss which was incurred in service.  
He stated that he worked around a loud dishwasher.  He stated 
that he wore ear protections.  He related that from the time 
he was discharged from service in 1993 until 1995 when he was 
evaluated by VA, he did not undergo any hearing tests.  With 
respect to his right knee, he testified that he dislocated 
his right knee at 14 years of age while playing football.  He 
stated that his right leg was casted and thereafter he never 
had problems with dislocations.  He stated that he did bruise 
his knee a few times.  He stated that he began having 
problems with his right knee following hitting it on a bumper 
of a parked car.  He stated that it was not until after the 
1981 injury did he have exercise restrictions.


II.  Analysis

A.  Service connection for a right knee disorder

The veteran's claim for service connection for a right knee 
disorder is well grounded, meaning plausible.  The evidence 
has been properly developed, and there is no further VA duty 
to assist the veteran in developing this claim.  38 U.S.C.A. 
§ 5107(a).

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131: 38 C.F.R. 
§ 3.303.  A preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 38 
C.F.R. § 3.304(b).

Although the veteran's August 1979 service enlistment 
examination is negative for a right knee disorder.  The 
claims file contains clear and convincing evidence that such 
condition existed prior to service.  Approximately 2 weeks 
following the veteran's enlistment examination, the veteran 
reported for treatment complaining of right knee pain.  At 
that time he gave a history of injuring his right knee while 
playing football 3 years prior.  An x-ray study report 
revealed a history of subluxating and fracture of the patella 
secondary to a football injury.  The studies showed an old 
ununited fracture of the medial margin of the patella and 
also some asymmetrical narrowing of the femoral patella joint 
which suggested cartilaginous injury.  In September 1979, the 
veteran was referred to the orthopedic clinic with a 
provisional diagnosis of right knee pain which existed prior 
to service. 

As a right knee disorder is found to have existed prior to 
service, it must be determined whether such condition 
increased in severity during active military service.  The 
veteran's service medical records show that in August and 
September 1979, he complained of pain of the right knee.  
However, physical examination in August 1979 revealed minimal 
physical findings.  He was found to have a full range of 
motion and he had negative McMurray's and drawer signs.  In 
September 1979, it was reported that the veteran had a normal 
right knee examination.  From September 1979 to September 
1981, the records are negative for any complaints regarding a 
right knee disorder.  It was not until October 1981, when the 
veteran reported that he injured his right knee by running 
into a parked car, do we find any complaints of right knee 
problems.  The veteran testified that he continued to have 
problems with his right knee subsequent to the October 1981 
injury to the right knee.  The record demonstrates that 
approximately 2 months following the October 1981 injury, the 
veteran underwent surgery to correct recurrent subluxation of 
the right patella.  It was reported that the veteran had a 
traumatic dislocation in October [1981] which was still 
painful.  He underwent repair surgery the following day.  
Following the surgery, the record shows that the veteran was 
placed on a permanent physical profile due to his right knee 
disorder.  The Board finds that the evidence supports a 
finding that his right knee disorder underwent an increase in 
severity following the October 1981 injury service.  
Consequently, service connection based on aggravation of the 
veteran's preservice right knee disorder is warranted.

The Board notes that when treated in 1981, the veteran gave a 
history of being intoxicated at the time he ran into a parked 
car.  Few details are known with regard to the veteran's 
alcohol intake at the time of the accident.  There is no 
evidence of record which clearly shows alcohol intoxication 
to a degree which amounts to willful misconduct.  Thus, there 
is no bar to the grant of service connection.  See 


B.  Service connection for left ear hearing loss

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Certain chronic diseases, including sensorineural hearing 
loss, which become manifest to a compensable degree within 
the year after service, will be rebuttably presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service medical records show that he was noted 
to have mild hearing loss.  The veteran testified that 
following service discharge he continued to have problems 
with left ear hearing loss.  A March 1995 VA audiological 
examination report reveals that the veteran had pure tone 
thresholds of 35, 15, 15, 35 and 30 decibels at 500, 1000, 
2000, 3000 and 4000 hertz, respectively.  Thus, he meets the 
criteria of 38 C.F.R. § 3.358 for hearing loss.  In light of 
the foregoing, the Board finds that the evidence supports the 
grant of service connection for left ear hearing loss.


ORDER

Service connection for a right knee disorder is granted.

Service connection for a left ear disorder is granted.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

